DETAILED ACTION
	This communication is in response to the application filed 9/19/2018. Claims 1-13 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/19/1918 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Claims 1 and 13 recite selecting one or more contents from a plurality of contents each of which includes a first 5plurality of terms, based on a history of search terms and browsing states of the plurality of contents, the search terms having been searched for in a database storing a second plurality of terms and related information of each of the 
In the broadest reasonable interpretation, said limitations recite a mental process because by searching a term in a book or online course, a reader/learner may read/browse table of contents with chapter titles or sections, subsections of a book, an index of a book etc. and marks/manages in a way that the reader knows which chapters/categories etc. have been read/learned/searched for in order to continue reading the book or learning the course. Thus, a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims merely recite an additional element: a generic computer environment to perform the mental concept, e.g., “non-transitory recording medium having a program recorded thereon that is executable to control a computer to” which is not sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. The claims are directed to an abstract idea.
Claim 11 recites search for search terms in a database storing a plurality of terms and related information of each of the plurality of terms; output a content selected from a plurality of contents stored in the memory, so that the selected content is capable of being browsed; select one or more contents from the plurality of contents, based on a 
In the broadest reasonable interpretation, said limitations recite a mental process because searching for terms in a book, catalog, online course, a reader/learner may read/browse table of contents with chapter titles or sections, subsections of a book, an index of a book etc. and marks/manages in a way that the reader knows which chapters/categories etc. have been read/learned/searched for in order to continue reading the book, browsing a catalog or learning the course. Thus, a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims merely recite an additional element: a generic computer environment to perform the mental concept, e.g., “An electronic device comprising: a processor; and a memory storing instructions that, when executed by the processor, cause the processor to:” which is not sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. The claim is directed to an abstract idea.
Claim 12 recites search for search terms in a database storing a plurality of terms and related information of each of the plurality of terms; output a content selected from a plurality of contents stored in the memory, such that the selected content is capable of being browsed; and transmit search information representing a history of search terms that have been searched for and browse information representing browsing states of the plurality of contents to one or more external devices, such that the one or more external devices are able to acquire the search information and the browse information, selecting one or more contents from the plurality of contents, based on the search information and the browse information that are acquired from the electronic device; and transmitting information representing the selected one or more contents to the electronic device, such that the electronic device is capable of acquiring the selected one or more contents.
In the broadest reasonable interpretation, said limitations recite a mental process because searching for terms in a database/file, catalog, online course, a reader/learner may read/browse table of contents with chapter titles or sections, subsections of a book, an index of a book etc. and marks/manages in a way, e.g., stored in the user profile history, that the reader knows which chapters/categories etc. have been read/learned/searched for in order to continue reading the book, browsing a catalog or learning the course. Thus, the claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims merely recite an additional element: a generic computer environment to perform the mental concept, e.g., “An electronic device comprising: a processor; and a memory storing instructions that, when executed by the processor, cause the processor” and “wherein the one or more external devices are configured to perform:” which are not sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. The claim is directed to an abstract idea.
Claims 2-5 recite selecting the one or more contents further based on the number of matches between the first plurality of terms included in each of the plurality of contents and the search terms included in the history; selecting the one or more contents further based on the number of matches and the browsing states of the plurality of contents; the history includes the search terms in association with timings when the search terms were searched for, and
the selecting includes selecting the one or more contents, further based on the number of matches between the first plurality of terms included in each of the plurality of contents, and search terms which are included in the history and with which timings included in a certain time period are associated; selecting a combination including the selected one or more contents, from a plurality of combinations each of which is a combination of two or more contents of the plurality of contents; and outputting information representing the selected one or more contents and/or the selected combination including the selected one or more contents.
In a BRI of claims 2-5, selecting contents to represent/display to the users based on the combination of matches of search terms, history of searched terms in relating to timings or time periods is not an inventive concept that meaningfully limits the abstract idea as history of searches typically records user ID, search terms, time, location and other relating attributes etc., thus, not significantly more than the abstract idea itself.
	Claims 6-8 recite each of the plurality of contents is associated with any one of a plurality of categories, and the selecting includes selecting the one or more contents, based on the browsing states of the plurality of contents and categories associated with the plurality of contents; each of the plurality of contents is a content for learning, and a browsing state of each of the plurality of contents is progress of learning a corresponding content; acquiring search information representing the history of search terms of which related information has been outputted on an electronic device, and browse information representing the browsing states of the plurality of contents on the electronic device, from the electronic device, and wherein the selecting includes selecting the one or more contents, based on the acquired search information and the acquired browse information.
	In a BRI of claims 6-8, storing user profiles including history of user activities, time period, geographic locations, etc. in relating to a category or different categories in a webpage or in relating to an online book, catalog etc. and displaying an appropriate of subsequent/relevant contents in response to a search query are commonly used computer functions in the Web search environment, thus, not significantly more than the abstract idea itself.
Claims 8-10 further recite additional elements: a generic computer environment to perform the mental concept, e.g., “wherein: the server is configured to perform: storing the history of search terms”, “the data processing method is performed by a data processing system including a communication terminal and a server, and the communication terminal is configured to perform:” steps analyzed as above and “wherein: the server is configured to perform: storing the history of search terms”… which are not sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. The claims are directed to an abstract idea. Taken alone, the additional elements in the dependent claims do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Claims 1-13 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 7-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fujino et al. (US 7433646).

As per claims 1, 13, Fujino et al. (US 7433646) teaches
a data processing method comprising: selecting one or more contents from a plurality of contents each of which includes a first 5plurality of terms, based on a history of search terms and browsing states of the plurality of contents, the search terms having been searched for in a database storing a second plurality of terms and related information of each of the second plurality of terms (fig. 17: select chapter 3; col. 4:37-65: the learning server machine refers to the learning history DB to obtain the learning history of the learner, selecting a module that will be learned by the learner dynamically in consideration of the obtained learning history, when the learner requests to attend the learning course,… when many presupposed keywords match the acquired keywords of the learner, the learning server machine accepts attending the learning course. Accepting the attendance, the learning server machine provides subjects corresponding to the presupposed keywords that are defined for the chapter of the learning course attended by a learner; col. 6:47-62);
outputting information representing the selected one or more contents (col. 4, lines 61-67: the learning server machine provides the subjects corresponding to the learning keywords that do not overlap with the acquired keywords of the learner so that the learner will not repeat learning of the acquired subjects. The learning server machine selects a module that can be learned by a learner, transmitting the selected module to the client machine; col. 9:25-50: the client machine 20 displays the informed learning keywords).  

As per claim 102, Fujino et al. teaches
wherein the selecting includes selecting the one or more contents further based on the number of matches between the first plurality of terms included in each of the plurality of contents and the search terms included in the history (col. 2:1-26: the transmitted module may be chosen from the modules satisfying the first and second requirements so that the number of the learning keywords included in the module information that match the learning keywords of the learning course becomes largest; col. 4:37-67: fig. 6, compares the presupposed keywords corresponding to a learning course that will be attended by the learner with the acquired keywords that have been already learned by the learner. When many presupposed keywords match the acquired keywords of the learner, the learning server machine accepts attending the learning course. Accepting the attendance, the learning server machine provides subjects corresponding to the presupposed keywords that are defined for the chapter of the learning course attended by a learner).  

As per claim 153, Fujino et al. teaches
wherein the selecting includes selecting the one or more contents further based on the number of matches and the browsing states of the plurality of contents (col. 2:1-26: the transmitted module may be chosen from the modules satisfying the first and second requirements so that the number of the learning keywords included in the module information that match the learning keywords of the learning course becomes largest; col. 4:37-67; col. 5:32-62: optimum to learn the subjects corresponding to the learning keywords of the learning course attended by a learner are sequentially selected and provided to the learner by repeating the search. The learner studies effectively by learning the modules that are dynamically selected in response to his or her learning history).  

As per claim 4, Fujino et al. teaches
wherein 20the history includes the search terms in association with timings when the search terms were searched for (fig. 3: learning time: 30 min; learning keyword: a, b; presupposed keyword: x, y; fig. 5: learner ID; acquired keyword, date and time of learning; col. 4:25-30: a keyword about a subject that has been already acquired by a learner is stored in the "Acquired Keyword" field. Each "Acquired keyword" field contains only one acquired keyword. Date and Time when a learner studied the subject indicated by the corresponding "Acquired keyword" are stored in the "Date and Time of Learning" field), 
and the selecting includes selecting the one or more contents, further based on the number of matches between the first plurality of terms included in each of the plurality of contents, and search terms which are included in the history and with which timings included in a certain time 25period are associated (col. 2:1-26: the transmitted module may be chosen from the modules satisfying the first and second requirements so that the number of the learning keywords included in the module information that match the learning keywords of the learning course becomes largest; col. 4:25-65: a keyword about a subject that has been already acquired by a learner is stored in the "Acquired Keyword" field. Each "Acquired keyword" field contains only one acquired keyword. Date and Time when a learner studied the subject indicated by the corresponding "Acquired keyword" are stored in the "Date and Time of Learning" field; fig. 17: select chapter 3; col. 5:47-62).  

As per claim 5, Fujino et al. teaches
wherein the selecting includes selecting a combination including the selected one or more contents, from a plurality of combinations each of which is a combination of two or more 30contents of the plurality of contents (col. 33-36: a learning material used in a learning course includes a plurality of modules. The contents of a learning material are arranged/combined in a hierarchical format of "chapter'', "paragraph", "section" and "item".; col. 9:18-53: a learner can rationally and effectively study the subjects that should be acquired in the learning course with the lowest cost and the shortest period based on the modules that are dynamically selected in consideration of his or her learning history. A learner can chose the optimum combination of modules among many modules without repeatedly studying the subjects that have already learned); 
and outputting information representing the selected one or more contents and/or the selected combination including the selected one or more contents (col. 4, lines 61-67: the learning server machine provides the subjects corresponding to the learning keywords that do not overlap with the acquired keywords of the learner so that the learner will not repeat learning of the acquired subjects. The learning server machine selects a module that can be learned by a learner, transmitting the selected module to the client machine; col. 9:18-50: the client machine displays the informed learning keywords).  

As per claim 7, Fujino et al. teaches
wherein each of the plurality of contents is a content for learning, and a browsing state of each of the plurality of contents is progress of learning a corresponding content (col. 4:14-65: As a learner accesses the learning server machine from the client machine to progress learning, the learning server machine stores a learning history of the learner into a learning history DB; col. 5:24-62; col. 7:50-67).  
As per claim 8, Fujino et al. teaches
acquiring search information representing the history of search terms of which related information has been outputted on an electronic device (fig. 10: read acquired keywords from learning history of learner; fig. 17: select chapter 3; col. 4:14-65: the learning server machine refers to the learning history DB to obtain the learning history of the learner, selecting a module that will be learned by the learner dynamically in consideration of the obtained learning history, when the learner requests to attend the learning course,… when many presupposed keywords match the acquired keywords of the learner, the learning server machine accepts attending the learning course. Accepting the attendance, the learning server machine provides subjects corresponding to the presupposed keywords that are defined for the chapter of the learning course attended by a learner; col. 5:48-62: the learning server machine searches modules whose learning keywords match the learning keywords of the learning course, selecting the module whose presupposed keywords match the acquired keywords of a learner; col. 6:47-62), 
and browse information representing the browsing states of the plurality of contents on the electronic device, from the electronic device, 15and wherein the selecting includes selecting the one or more contents, based on the acquired search information and the acquired browse information (col. 2:1-26: the transmitted module may be chosen from the modules satisfying the first and second requirements so that the number of the learning keywords included in the module information that match the learning keywords of the learning course becomes largest; col. 4:37-67: fig. 6, compares the presupposed keywords corresponding to a learning course that will be attended by the learner with the acquired keywords that have been already learned by the learner. When many presupposed keywords match the acquired keywords of the learner, the learning server machine accepts attending the learning course. Accepting the attendance, the learning server machine provides subjects corresponding to the presupposed keywords that are defined for the chapter of the learning course attended by a learner; col. 5:48-62: the learning server machine searches modules whose learning keywords match the learning keywords of the learning course, selecting the module whose presupposed keywords match the acquired keywords of a learner).  

As per claim 9, Fujino et al. teaches
wherein 20the data processing method is performed by a data processing system including a communication terminal and a server, and the communication terminal is configured to perform: acquiring search information representing the history of search terms and the browse information representing the browsing states of the plurality of contents (fig. 17: display contents for user to select chapter 3; col. 4:37-65: the learning server machine refers to the learning history DB to obtain the learning history of the learner, selecting a module that will be learned by the learner dynamically in consideration of the obtained learning history, when the learner requests to attend the learning course,… when many presupposed keywords match the acquired keywords of the learner, the learning server machine accepts attending the learning course. Accepting the attendance, the learning server machine provides subjects corresponding to the presupposed keywords that are defined for the chapter of the learning course attended by a learner; col. 6:47-62); 
25transmitting the acquired search information and the acquired browse information to the server; receiving information representing the selected one or more contents from the server (col. 2:1-26: the transmitted module may be chosen from the modules satisfying the first and second requirements so that the number of the learning keywords included in the module information that match the learning keywords of the learning course becomes largest; col. 4:25-65: a keyword about a subject that has been already acquired by a learner is stored in the "Acquired Keyword" field. Each "Acquired keyword" field contains only one acquired keyword. Date and Time when a learner studied the subject indicated by the corresponding "Acquired keyword" are stored in the "Date and Time of Learning" field; fig. 17: select chapter 3; col. 5:47-62; fig. 11: create web data and transmit to client machine, obtain explanation of learning keyword and transmit it to client machine); 
outputting information representing the selected one or more contents 30represented by the received information, and the server is configured to perform: receiving the search information and the browse information transmitted from the communication terminal (col. 2:1-26: the transmitted module may be chosen from the modules satisfying the first and second requirements so that the number of the learning keywords included in the module information that match the learning keywords of the learning course becomes largest; col. 4:25-67: a keyword about a subject that has been already acquired by a learner is stored in the "Acquired Keyword" field. Each "Acquired keyword" field contains only one acquired keyword. Date and Time when a learner studied the subject indicated by the corresponding "Acquired keyword" are stored in the "Date and Time of Learning" field; col. 9:10-48: the client machine displays the informed learning keywords); 
selecting the one or more contents based on the received search information 28and the received browse information; and transmitting the information representing the one or more selected contents to the communication terminal (col. 5:47-62; fig. 11: create web data and transmit to client machine, obtain explanation of learning keyword and transmit it to client machine; col. 6:1-28).  

As per claim 510, Fujino et al. teaches
the server is configured to perform: storing the history of search terms such that the search terms included in the history represented by the search information and information representing a timing when the search information was received from the communication terminal are 10associated with each other (fig. 5: learner ID; acquired keyword, date and time of learning; col. 4:25-30: a keyword about a subject that has been already acquired by a learner is stored in the "Acquired Keyword" field. Each "Acquired keyword" field contains only one acquired keyword. Date and Time when a learner studied the subject indicated by the corresponding "Acquired keyword" are stored in the "Date and Time of Learning" field; col. 4:37-65: the learning server machine refers to the learning history DB to obtain the learning history of the learner, selecting a module that will be learned by the learner dynamically in consideration of the obtained learning history, when the learner requests to attend the learning course,… when many presupposed keywords match the acquired keywords of the learner, the learning server machine accepts attending the learning course. Accepting the attendance, the learning server machine provides subjects corresponding to the presupposed keywords that are defined for the chapter of the learning course attended by a learner); 
and selecting the one or more contents based on the number of matches between the first plurality of terms included in each of the plurality of contents, and search terms which are included in the history and with which timings included in a certain time period are associated (col. 2:1-26: the transmitted module may be chosen from the modules satisfying the first and second requirements so that the number of the learning keywords included in the module information that match the learning keywords of the learning course becomes largest; col. 4:25-65: a keyword about a subject that has been already acquired by a learner is stored in the "Acquired Keyword" field. Each "Acquired keyword" field contains only one acquired keyword. Date and Time when a learner studied the subject indicated by the corresponding "Acquired keyword" are stored in the "Date and Time of Learning" field; fig. 17: select chapter 3; col. 5:47-62).  

As per claim 11, Fujino et al. teaches
an electronic device comprising: a processor; and a memory storing instructions that, when executed by the processor, cause the processor to: 20search for search terms in a database storing a plurality of terms and related information of each of the plurality of terms (col. 1:33-46: a server computer having a storage in which module information for each of modules of learning material including presupposed keywords corresponding to subjects that should have been acquired by a learner before learning the module and learning keywords corresponding to subjects that will be acquired by learning the module is stored; fig. 1, learning server machine with the CPU 10P; col. 5:48-62: the learning server machine searches modules whose learning keywords match the learning keywords of the learning course, selecting the module whose presupposed keywords match the acquired keywords of a learner); 
output a content selected from a plurality of contents stored in the memory, so that the selected content is capable of being browsed; select one or more contents from the plurality of contents, based on a history of 25search terms that have been searched for and browsing states of the plurality of contents, the browsing states representing at least that the plurality of contents have been outputted such that the plurality of contents are capable of being browsed; and output information representing the selected one or more contents (col. 4:37-67: the learning server machine refers to the learning history DB to obtain the learning history of the learner, selecting a module that will be learned by the learner dynamically in consideration of the obtained learning history, when the learner requests to attend the learning course,… when many presupposed keywords match the acquired keywords of the learner, the learning server machine accepts attending the learning course. Accepting the attendance, the learning server machine provides subjects corresponding to the presupposed keywords that are defined for the chapter of the learning course attended by a learner; col. 6:47-62; col. 9:25-50: the client machine 20 displays the informed learning keywords; fig. 11: create web data and transmit to client machine, obtain explanation of learning keyword and transmit it to client machine).  
As per claim 3012, Fujino et al. teaches
an electronic device comprising: a processor; and a memory storing instructions that, when executed by the processor, cause the processor to: search for search terms in a database storing a plurality of terms and related 29information of each of the plurality of terms (col. 1:33-46: a server computer having a storage in which module information for each of modules of learning material including presupposed keywords corresponding to subjects that should have been acquired by a learner before learning the module and learning keywords corresponding to subjects that will be acquired by learning the module is stored; fig. 1, learning server machine with the CPU 10P; col. 4:37-57; col. 5:48-62: the learning server machine searches modules whose learning keywords match the learning keywords of the learning course, selecting the module whose presupposed keywords match the acquired keywords of a learner); 
output a content selected from a plurality of contents stored in the memory, such that the selected content is capable of being browsed (col. 4, lines 61-67: the learning server machine provides the subjects corresponding to the learning keywords that do not overlap with the acquired keywords of the learner so that the learner will not repeat learning of the acquired subjects. The learning server machine selects a module that can be learned by a learner, transmitting the selected module to the client machine; col. 9:25-50: the client machine 20 displays the informed learning keywords); 
transmit search information representing a history of search terms that have 5been searched for and browse information representing browsing states of the plurality of contents to one or more external devices, such that the one or more external devices are able to acquire the search information and the browse information, wherein the one or more external devices are configured to perform: selecting one or more contents from the plurality of contents, based on the 10search information and the browse information that are acquired from the electronic device (col. 2:1-26: the transmitted module may be chosen from the modules satisfying the first and second requirements so that the number of the learning keywords included in the module information that match the learning keywords of the learning course becomes largest; col. 4:25-65: a keyword about a subject that has been already acquired by a learner is stored in the "Acquired Keyword" field. Each "Acquired keyword" field contains only one acquired keyword. Date and Time when a learner studied the subject indicated by the corresponding "Acquired keyword" are stored in the "Date and Time of Learning" field; fig. 17: select chapter 3; col. 5:47-62; fig. 11: create web data and transmit to client machine, obtain explanation of learning keyword and transmit it to client machine); 
transmitting information representing the selected one or more contents to the electronic device, such that the electronic device is capable of acquiring the selected one or more contents (col. 2:1-26: the transmitted module may be chosen from the modules satisfying the first and second requirements so that the number of the learning keywords included in the module information that match the learning keywords of the learning course becomes largest; col. 4, lines 61-67: the learning server machine provides the subjects corresponding to the learning keywords that do not overlap with the acquired keywords of the learner so that the learner will not repeat learning of the acquired subjects. The learning server machine selects a module that can be learned by a learner, transmitting the selected module to the client machine; col. 9:25-50: the client machine 20 displays the informed learning keywords).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fujino et al. (US 7433646) in view of Hochwarth et al. (US 7840175).
As per claim 6, Fujino et al. teaches
wherein 27each of the plurality of contents is associated with any one of a plurality of subjects, and the selecting includes selecting the one or more contents, based on the browsing states of the plurality of contents and subjects associated with the plurality of contents (fig. 17: skeleton/table of contents: chapter 1, chapter 2 etc…; col. 1:30-67: a server computer having a storage in which module information for each of modules of learning material including presupposed keywords corresponding to subjects that should have been acquired by a learner before learning the module and learning keywords corresponding to subjects that will be acquired by learning the module is stored; col. 4:1-32-65; col. 9:18-25).  
	Fujino does not explicitly teach categories.
	Hochwarth teaches
wherein 27each of the plurality of contents is associated with any one of a plurality of categories (col. 1:46-58; fig. 11A: preferred learning strategy: table of contents, catalog: hierarchy or top-level list; col. 10: training measures are usually flexibly structured and may include briefings, seminars, workshops, virtual classroom sessions, web-based trainings, external web-based trainings, static web courses, or curricula. Training management includes functions to efficiently create the course offerings. Using course groups to categorize topics by subject area enables flexible structuring of the course catalog. For example, when training administrator creates a new subject area represented by a course group, he can decide whether it should be accessible to learners in the learning portal; col. 13:41-54). Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fujino and Hochwarth in order to effectively allow users to better view, interact, and/or analyze the available categories/topics that associating with the users’ learning strategies.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Levy et al. (US 10/789,602) teaches at col. 3:5-39: students' learning queries and requests for solutions relating to education exercises are tracked over time, in order to automatically update their learning progress in relation to educational exercises, subjects and curriculums. Analysis results provide estimates of the learning achievement/progress of a student or of a group of students over time, relative to a planned learning curriculum or relative to other groups of students, and also enable generating personalized/custom study plans which are targeted to reinforce students in specific subjects/topics, at any given level; col. 6, line 38: learning subject category, sub-categories.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH BLACK whose telephone number is (571)272-4106.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINH BLACK/Examiner, Art Unit 2163                                                                                                                                                                                                        2/13/2021


/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163